Citation Nr: 0928400	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-30 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from February 1959 to January 1962.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington which, in part, denied the 
Veteran's claims of entitlement to service connection for 
degenerative disc disease of the lumbar spine, degenerative 
disc disease of the cervical spine, and a shoulder 
herniation.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Seattle 
RO in April 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

The Veteran submitted additional evidence directly to the 
Board at the April 2009 hearing.  Additionally, in June 2009, 
the Board received additional lay statements for 
consideration.  At both times, the Veteran submitted a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction (AOJ).         See 38 C.F.R. 
§ 20.1304 (2008).

Issues not on appeal

In the above-referenced September 2005 rating decision, the 
RO also denied the Veteran's claims of entitlement to service 
connection for posttraumatic stress disorder, a bilateral 
hand disorder, and type II diabetes mellitus.  Additionally, 
a letter dated September 28, 2005 informed the Veteran that 
the RO also had denied his claim for non-service-connected 
pension.  To the Board's knowledge the Veteran has not 
disagreed with these decisions.  Accordingly, they are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed cervical spine disability and his 
military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed lumbar spine disability and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed right shoulder disability and his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disability was not incurred 
in or aggravated by active military service, and may not be 
so presumed. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The Veteran's lumbar spine disability was not incurred in 
or aggravated by active military service, and may not be so 
presumed. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The Veteran's right shoulder disability was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a 
cervical spine disability, lumbar spine disability, and right 
shoulder disability. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated March 25, 2005, June 27, 2005, and September 1, 2005, 
including evidence of "a relationship between your 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the letters that VA would assist him with obtaining 
relevant records from any Federal agency, including records 
from the military and VA Medical Centers.  The Veteran was 
also advised in the letters that a VA examination would be 
provided if necessary to decide his claim.  With respect to 
private treatment records, the letters informed the Veteran 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  Included with the March and September 2005 letters 
were copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the Veteran was asked to complete 
this release so that VA could obtain private treatment 
records on his behalf.

The March 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  See also the June 2005 letter, page 
4 and the September 2005 letter, page 5.  

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the March 2005 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the Veteran's claims are being denied, elements (4) 
and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in September 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in a September 2006 statement of the 
case (SOC) and August 2008 supplemental statement of the case 
(SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran testified before the undersigned in April 2009, and 
has pointed to no prejudice or due process concerns arising 
out of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the Veteran in the timing 
of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records, 
service personnel records, VA and private treatment records, 
and lay statements from the Veteran's friends and relatives 
have been associated with the claims folder.  

A July 2004 private treatment record indicated that the 
Veteran is in receipt of Social Security Administration (SSA) 
disability benefits.  See the Veteran's July 29, 2004 
Interdisciplinary Pain Rehabilitation Evaluation.  At the 
April 2009 hearing, the undersigned Veterans Law Judge 
specifically asked the Veteran whether any existing SSA 
records would be relevant to his service connection claims.  
Pertinently, the Veteran responded, "I don't think so."  
See the April 2009 hearing transcript, page 21.  Likewise, 
the Veteran's wife asserted that the SSA records would 
"repeat what is already known."  See id.   The Veteran's 
wife also testified that the record before the Board was a 
complete record.  See id., page 16.

Accordingly, because the Veteran and his representative have 
not indicated that any Social Security records that may exist 
would be of any significance in the present case, a remand to 
obtain SSA records is not necessary.  See Brock v. Brown, 10 
Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal]; see 
also Robinson v. Shinseki ___ Vet. App. ___ 2009 WL 1146603 
(2009) [citing Loving v. Nicholson, 19 Vet. App. 96, 103 
(2003) (VA has no duty to assist in obtaining records where 
the claimant failed to allege that the records could be 
relevant)].  The Board acknowledges that Robinson is a non-
precedential decision, but notes that a non-presidential 
decision may be cited "for any persuasiveness or reasoning 
it contains."  See Bethea v. Derwinski, 252, 254 (1992).

The Board also notes that the Veteran was not afforded a VA 
examination to address his service connection claims.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the Veteran currently has cervical spine, lumbar spine, 
and right shoulder disabilities.  The record is missing 
critical evidence that an event, injury, or disease occurred 
in service, McLendon element (2), and the Veteran's claims 
are being denied on that basis.  The outcome of this case 
thus hinges on matters other than those which are amenable to 
VA examination and medical opinion.  Indeed, the outcome 
hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of in-service disease or 
injury with respect to the Veteran's service connection 
claims.  

Under the circumstances presented in this case, a remand 
ordering a medical examination or medical opinion would serve 
no useful purpose.  Accordingly, the Board has determined 
that the evidence of record is sufficient to decide the case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been afforded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and testified 
before the undersigned Veterans Law Judge in April 2009.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

The Veteran seeks service connection for cervical and lumbar 
spine disabilities.  Because these issues involve precisely 
the same procedural history, the application of the same law 
and regulations, and allegedly result from the same injuries, 
for the sake of economy the Board will address them together.

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 
3.303 (2008). 

For chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In essence the Veteran contends that he has current cervical 
and lumbar spine disabilities as a result of alleged injuries 
he sustained while serving on active duty.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a November 1990 private 
radiology consultation report indicated that the Veteran 
manifested "severe degenerative disc disease with moderate 
posterior ridging at C3-4 and C5-6."  See the November 12, 
1990 radiology report approved by Dr. Margolis.   More 
recently, the Veteran's primary care physician, Dr. Day, 
indicated that the Veteran "suffers from severe lumbar 
myelopathy."  See the December 2006 and October 2007 letters 
from Dr. Day.  Accordingly, Hickson element (1), current 
disability, is satisfied as to both the Veteran's cervical 
and lumbar spine claims.  

With respect to Hickson element (2), the Board will 
separately address disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that a chronic neck or back 
disability was present in service.  His in-service treatment 
reports, to include his January 16, 1962 discharge 
examination, were pertinently negative with respect to any 
disease affecting the Veteran's neck or back.  Accordingly, 
in-service disease is not shown as to both issues.  The Board 
additionally observes that the medical evidence of record 
fails to show that the Veteran's current neck or back 
disabilities were initially diagnosed within one year of his 
separation from service.  Therefore, the service-connection 
presumption contained in 38 C.F.R. § 3.309(a) does not apply 
to either claim.  

The Board acknowledges the Veteran's assertion that he 
received treatment for his spine disabilities from Dr. Wright 
in 1962 and 1963.  See the April 2009 hearing transcript, 
page 9.  However, no medical documentation of this treatment 
exists of record, and the Veteran has testified that such 
could not be obtained.  See id., pages 9 and 10.  

Concerning in-service injury, the Veteran has pointed to two 
incidents in service where he claims he sustained a chronic 
injury to his neck and back.  The first involved being struck 
by a 180 pound motor piston in the abdomen, resulting in a 
hiatal hernia in January 1960.  See the April 2009 hearing 
transcript, page 12.  The second involved falling off of a 
ladder onto a steel bulkhead in March 1960.         See id., 
page 5.   

The Veteran's service treatment records show that in January 
1960, the Veteran was diagnosed with a right inguinal hernia; 
however, the injury was noted to have occurred at a dance, 
not as a result of a being hit with a motor piston.                    
See the Veteran's January 26, 1960 Clinical Record.  In any 
event, the Veteran's service treatment records crucially fail 
to indicate complaints of, or treatment for any neck or back 
complication in relation to this injury.  Rather, the Veteran 
specifically and solely complained of "persistent right 
lower quadrant dull pain."  See id.  

With respect to the Veteran's in-service fall, the Veteran's 
service treatment records indicate that on March 7, 1960 the 
Veteran indeed fell while climbing down a ladder.  See the 
Veteran's March 9, 1960 Clinical Record.  The Board 
acknowledges that two treatment reports dated the day of the 
fall indicate the presence of a back injury at that time.  
See the Veteran's March 7, 1960 Sick Call Treatment Record 
[indicating a general back injury]; see also the Veteran's 
March 7, 1960 Application for Medical Treatment [noting a 
"contusion of the back"].  However, after two days, upon 
examination of the Veteran's back, the treating physician 
specifically noted that the Veteran had "full range of 
motion without localizing pain," and that a "[n]eurological 
examination was within normal limits."               See the 
Veteran's March 9, 1960 Clinical Record.  Crucially, the 
physician also indicated that X-rays of the Veteran's lumbar 
and dorsal spine were negative for any disease, and diagnosed 
the Veteran merely with an "[a]brasion & contusion [of the] 
right posterior chest wall - Improved."  The physician's 
examination report was pertinently silent as to any residual 
injury to the Veteran's neck or back.

Subsequently, the Veteran complained only once of in-service 
low back pain, which the treating physician pertinently 
described as "idiopathic."  See the Veteran's February 1, 
1961 Sick Call Treatment Record.

Crucially, the Veteran's January 1962 discharge examination 
report indicated a "normal" clinical evaluation of the 
spine, and was pertinently negative as to any complaints of 
neck or back pain or injury.  See the Veteran's January 16, 
1962 discharge examination report.  To the extent that the 
Veteran now asserts that he was discharged from service due 
to an inability to physically perform his duties              
[see the April 2009 hearing transcript, pages 7 and 8], the 
Board notes that a January 1962 personnel record indicated 
that the Veteran was discharged by reason of "unfitness," 
was not entitled to the Good Conduct Award, and was not 
recommended for reenlistment.  See the Veteran's January 24, 
1962 Administrative Remarks.  

No post-service medical record dated prior to 1990 exists in 
the Veteran's claims file.  Accordingly, there is no medical 
evidence documenting treatment for the Veteran's current 
cervical and lumbar spine disabilities during the 28 years 
following the Veteran's separation from service in January 
1962.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  The lack of any medical evidence of neck or back 
problems from 1962 to 1990 is itself evidence which tends to 
show that no chronic injury to the neck or back was sustained 
in service.          See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  

The Board acknowledges a February 18, 1998 private treatment 
record of Dr. Wiese, who noted that the Veteran "had a back 
problem in 1981 for which he had surgery."  Indeed, the 
Veteran did undergo back surgery in 1991 and 1998.  However, 
no medical documentation of a 1981 surgery exists of record, 
and the Veteran has not contended that such treatment 
occurred.  A recent chronology of medical care prepared by 
the Veteran's primary physician, Dr. Day, pertinently notes 
no treatment for a neck or back disability from 1960 to 1990, 
which is consistent with the other medical evidence of 
record.  See the May 13, 2009 Medical Opinion Document of Dr. 
Day, page 2.  Accordingly, it seems Dr. Wiese's transcribed 
history of a 1981 back surgery is in error.  
As noted immediately above, the Veteran underwent two back 
surgeries in 1991 and in 1998.  The Board finds it 
significant that the Veteran failed to report his claimed in-
service neck or back injuries to any of his multiple treating 
physicians until 2002.  See the Veteran's March 19, 2002 VA 
outpatient treatment record by Ms. Goode; see also the May 
22, 2002 letter from Ms. Goode to the Veteran [noting the 
Veteran's assertion that his original injuries occurred 
during his active duty service].  Rather, the Veteran reports 
several intervening back and neck injuries to his physicians 
prior to the filing of his claim for benefits.  See, e.g., 
the Veteran's August 10, 1991 surgery discharge summary 
[noting that the Veteran developed pain in his left back 
radiating into his left leg after "working out on a weight 
bench in February 1991 when he suddenly had an unexpected 
torque on his torso"]; the Veteran's May 5, 1997 private 
treatment report of Dr. Hildebrand [noting that the Veteran 
tripped over wires two months earlier, "sustaining a 
strained back"]; the Veteran's August 21, 1998 Emergency 
Services Note of Dr. Pace [noting that the Veteran slipped on 
some stairs at work, "fell onto his buttocks, sprained his 
back and presents complaining of lumbosacral pain, pain with 
motion and bending"]; the Veteran's March 29, 2001 private 
treatment report of Dr. Sueno [noting complaints of neck pain 
with radiation originating August 13, 1998 when the Veteran 
was involved in a "job-related injury"].  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
places greater weight of probative value on the history the 
Veteran presented to medical professionals for treatment 
purposes years ago than it does on his recent statements to 
VA in connection with his claims for monetary benefits.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  
Indeed, the Board finds that the Veteran's silence as to the 
occurrence of any in-service chronic back or neck injury 
during his extensive treatment in the 1990s weighs heavily 
against the Veteran's claims.  
Accordingly, after considering the record as a whole, the 
Board finds that the Veteran's service treatment records 
[which report no cervical or lumbar spine diseases, or 
chronic injuries to the Veteran's back or neck in relation to 
his reported in-service accidents], his pertinently negative 
discharge examination, and the decades long gap in documented 
treatment for a neck or back disability following his 1962 
separation from service are persuasive evidence that the 
Veteran's back complaints in service were acute and resolved 
without residual pathology.  

Hickson element (2) is not satisfied as to both issues, and 
the Veteran's cervical and lumbar spine claims fail on this 
basis.  

For the sake of completeness, with respect to Hickson element 
(3), the competent medical evidence of record is against the 
finding of a positive nexus between the Veteran's current 
neck and back disabilities and his service.  

In support of his claim, the Veteran has submitted a series 
of statements from his primary care physician, Dr. Day, who 
began treating the Veteran in 2003.  In her initial letter to 
the RO, Dr. Day noted that "[i]t is certainly possible the 
original fall [the Veteran] sustained while on the ship was 
the beginning of his persistent back disability."  See the 
December 20, 2006 letter from Dr. Day.  

Subsequently, in October 2007, Dr. Day sent a second letter 
to the RO, this time indicating that the Veteran's current 
disabilities were "more likely than not caused by the 
injuries that [the Veteran] sustained while he was in active 
duty in the military.  As was accounted, he suffered his 
initial injury during routine duties in general quarters 
aboard the ship US Cutter Northwind."  See the October 12, 
2007 letter from Dr. Day.  Finally, in May 2009, Dr. Day 
submitted a chronological list of the Veteran's medical care, 
and re-stated her belief that the Veteran's current "back 
discomfort" is related to his service.  See the May 13, 2009 
Medical Opinion Document by Dr. Day.  [The Board notes in 
passing that Dr. Day did not specifically relate the 
Veteran's current neck disability to his military service.  
However, she did highlight the Veteran's 1990 cervical spine 
treatment in her May 2009 report.  For the purposes of this 
opinion, resolving all reasonable doubt in favor of the 
Veteran, the Board will assume that when Dr. Day relates the 
Veteran's "back discomfort" to service, she is referring to 
both his cervical and lumbar spine disabilities.]

As noted above, the Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden, supra.  However, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.         See Obert v. Brown, 5 Vet. 
App. 30 (1993).

The Board notes that both the United States Court of Appeals 
for the Federal Circuit and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in 
evaluating the probative value of competent medical evidence, 
the Court has stated in pertinent part: "The probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . .  As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator . . ."  See Guerrieri v. Brown, 4 Vet. App. 467, 
470- 71 (1993).

For reasons stated immediately below, the Board finds that 
the inconsistent medical opinions of Dr. Day, though 
competent, lack probative weight when considered in 
conjunction with the evidence in the claims file as a whole.  

With respect to Dr. Day's initial December 2006 opinion 
[noting that a relationship between the Veteran's current 
disabilities and service is "possible"], the Board notes 
that service connection may not be based on speculation or 
remote possibility.  See 38 C.F.R. § 3.102; Obert, 5 Vet. 
App. at 33; see also Davis v. West, 13 Vet. App. 178, 185 
(1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  The Board 
finds it significant that at first, Dr. Day apparently could 
not confirm the etiology of the Veteran's neck or back 
disability without resorting to speculation.  Accordingly, 
Dr. Day's December 2006 medical opinion does not have the 
degree of medical certainty required for service connection.  
See Hinkle v. Nicholson, 19 Vet. App. 465 (2005) [medical 
opinions based on speculation are entitled to little, if any, 
probative value].  

With respect to Dr. Day's October 2007 and May 2009 opinions 
[each noting that it is "as likely as not" that the 
Veteran's current neck and back disabilities were related to 
his service], Dr. Day crucially fails to explain what 
evidence in the record prompted her change in clinical 
analysis.  Further, although there is no question that Dr. 
Day reviewed the Veteran's complete medical history in 
formulating her nexus opinion, she noticeably failed to 
explain the Veteran's above-referenced negative discharge 
examination report [showing a "normal" evaluation of the 
spine in 1962], the Veteran's 30 year gap in documented back 
treatment [1960 to 1990], as well as the clearly documented 
history of intervening back and neck injuries occurring 
during the thirteen years prior to her initial treatment of 
the Veteran.                          See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the health 
care provider to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence]; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].

As noted above, the medical evidence of record fails to show 
that the Veteran sustained a chronic disease or injury of the 
neck or back during his military service.  Indeed, Dr. Day 
herself admitted that the Veteran's medical records "make no 
mention about back discomfort" at the time the Veteran 
received treatment for his in-service hernia, and that there 
was "minimal description of his back discomfort" at the 
time of his in-service fall from a ladder.  See Dr. Day's May 
2009 Medical Opinion Document, page 2.  Despite these 
pertinently negative service records, Dr. Day stated that 
"[the Veteran] has been clear to me since the beginning that 
he was suffering . . . persistent lower back pain" during 
service.  See id.  Dr. Day pertinently reported no complaints 
from the Veteran of persistent neck pain during service or 
for years thereafter.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

Crucially, in Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005), the Court, citing its decisions in Swann and Reonal 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran if they have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  In this case, the contemporaneous 
service treatment reports, to include the Veteran's negative 
discharge examination report, are devoid of any reference to 
a chronic neck or back disability, and the Veteran's post-
service medical history shows an unexplained 30 year gap in 
treatment, and multiple intervening injuries to the back and 
neck.  These facts, which Dr. Day crucially failed to 
acknowledge, contradict the Veteran's underlying assertions 
upon which Dr. Day seemingly relied.

Although the Veteran, his wife, and his representative argue 
that the Veteran's current neck and back disabilities were 
incurred in service, none of the three have demonstrated that 
they have any medical expertise to make such an opinion or 
diagnosis.  The Board notes that although the Veteran is 
competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his disability.  As 
laypersons without the appropriate medical training and 
expertise, the Veteran, his representative, and his wife are 
simply not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical nexus 
between any current disability and service.  See Bostain, 11 
Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Therefore, any 
such statements offered in support of the Veteran's claim do 
not constitute competent medical evidence and cannot be 
accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).
The Veteran also contends that he has had his neck and back 
disabilities since service.  The Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b), discussed in the law 
and regulations section above.

However, as discussed above, the Veteran's service treatment 
records [in particular, the Veteran's March 9, 1960 Clinical 
Record, which noted a normal physical and neurological 
examination of the Veteran's back two days after his in-
service fall, with no clinical statements regarding the 
Veteran's neck] contain probative evidence showing that the 
Veteran's instances of reported back pain evidently resolved.  
Indeed, the Veteran's 1962 separation physical examination 
was pertinently negative for neck or back pain or disability.  
Significantly, the Veteran did not thereafter complain of 
neck or back problems for almost three decades, until 1990.  
In the interim, there were no complaints of, or treatment for 
neck or low back pain.  Accordingly, the in-service clinical 
evidence of record, coupled with a lengthy period of time 
following service without complaint or medical treatment 
weighs against a finding that the Veteran experienced 
continuous back and neck pain since service.  See Mense, 
supra.  

The Board acknowledges the lay statements of the Veteran's 
friends and sister, which were recently received by the Board 
in June 2009.  In essence, they echo the Veteran's and his 
wife's own contentions that the Veteran has experienced 
chronic back and neck problems since service.  While lay 
testimony is competent to establish the presence of 
observable symptomatology as noted above [see Barr v. 
Nicholson, 21 Vet. App. 303 (2007)], supporting medical 
evidence is required.     See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case, as the Veteran, his wife, his sister, and his friends 
cannot competently comment on the medical question of 
diagnosis, date of onset, or etiology.  See Espiritu, supra.  
Continuity of symptomatology after service is therefore not 
demonstrated for either disability.

Accordingly, the Board finds that Hickson element (3) is not 
met as to both issues, and the Veteran's cervical and lumbar 
spine claims fail on this basis as well.

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
cervical and lumbar spine disabilities.  Hickson elements (2) 
and (3) are not met as to both issues.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, the benefits sought on appeal are 
denied.

3.  Entitlement to service connection for a right shoulder 
disability.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims have been set forth above and will not be 
repeated.

Analysis

In essence, the Veteran contends that he has a current right 
shoulder disability due to an alleged injury that occurred 
during his active duty service.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

The Veteran was diagnosed with right "[s]houlder 
contractures and impingement" in May 2002.  See the 
Veteran's May 15, 2002 private treatment report of Dr. 
Ostergren.  Subsequently, Dr. Gleason diagnosed the Veteran 
with a "moderately large partial tear of the anterior 
supraspinatus.  See the Veteran's August 2, 2004 private 
treatment report of Dr. Gleason.  Accordingly, Hickson 
element (1), current disability, is met.  
With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that a shoulder disability 
was present in service.  His in-service treatment reports, to 
include his January 16, 1962 discharge examination, were 
pertinently negative with respect to any disease affecting 
the Veteran's shoulder.  Accordingly, in-service disease is 
not shown.    

Concerning in-service injury, as above, the Veteran claims 
that he fell off of a ladder in March 1960.  The Veteran 
asserts that he landed on his right shoulder causing injury 
thereby.  See the Veteran's August 23, 2004 statement, page 
1.  Although the Veteran's service treatment records indicate 
that the Veteran fell from a ladder on March 7, 1960, no 
complaints of, or treatment for shoulder pain is noted at any 
time during the Veteran's service.  Indeed, as noted above, 
the Veteran was diagnosed at the time of the fall with an 
"abrasion and contusion [of the] right posterior chest wall 
- Improved."  See the Veteran's March 9, 1960 Clinical 
Record.  Further, the Veteran's discharge examination report 
is pertinently negative as to any shoulder pain or injury.

Accordingly, in-service disease or injury is not shown.  
Hickson element (2) is therefore not met, and the Veteran's 
claim fails on this basis alone.  

With respect to crucial Hickson element (3), in the absence 
of an in-service disease or injury, it follows that medical 
nexus is necessarily lacking.  Indeed, no medical evidence of 
record links the Veteran's current right shoulder disability 
to his military service.  While Dr. Day's May 2009 Medical 
Opinion Document indicates the Veteran has "severe right 
shoulder disease," Dr. Day did not relate the Veteran's 
current shoulder disability to his military service.  The 
Board notes that the Veteran has been accorded ample 
opportunity to furnish medical and other evidence in support 
of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  

To the extent that the Veteran himself, his representative, 
or his wife now contends that a medical relationship exists 
between the Veteran's current right shoulder disability and 
military service, their opinions are entitled to no weight of 
probative value.  See Espiritu, supra.; Cromley, supra.  

As above, the Veteran is presenting an argument based on 
continuity of symptomatology, that is, that he had a right 
shoulder disability in service and continuously thereafter.  
See the May 2009 Informal Hearing Presentation, page 3.  
Indeed, the Veteran's wife has stated that the Veteran had 
surgery on his shoulder in 1972, 1973, and 1981.  See the 
August 23, 2004 statement of the Veteran's wife; see also the 
June 2009 statement of the Veteran's friend, M.H.  The Board 
accepts the fact that the Veteran has had prior shoulder 
surgeries.  Indeed, an April 1993 private treatment record 
indicates that the Veteran had prior surgery on his right 
shoulder, where a metal plate was inserted.  See the 
Veteran's April 15, 1993 Radiology Consultation report of Dr. 
Patterson.  However, no contemporaneous medical documentation 
of these surgeries exists of record.  Additionally, no 
medical evidence of record attributes the Veteran's surgeries 
to any injury sustained during his active duty military 
service.  As noted above, the Veteran has submitted no 
medical records dated prior to 1990.  

Moreover, the probative weight of the Veteran's continuity 
assertions is weakened by contradictory statements he made in 
February 2004, when he complained of "progressively 
worsening left shoulder pain related to an accident in the 
1960s while he was in the service."  [Emphasis added by the 
Board.]   See the Veteran's February 19, 2004 VA Primary Care 
Clinic Note.  As noted above, in a subsequent statement 
submitted with his claim for benefits, the Veteran indeed 
asserted that he fell on his right shoulder in service.   See 
the Veteran's August 23, 2004 statement, page 1.  Notably, a 
September 2004 Nursing Care report indicated that the Veteran 
presented with left shoulder pain after "falling into [a] 
wall then landing on [the] ground on left shoulder" while 
hopping down from an exam table.  Pertinently, the nurse 
indicated that "this story is different than one given in 
ortho."                       See the Veteran's September 7, 
2004 VA Nursing Care Note.     

Significantly, the Veteran has also reported to his treating 
physicians that he was a "professional boxer for 12 years," 
and had been "very active as a stuntman . . . ."  See the 
Veteran's September 15, 2004 VA Pain Service Progress Note; 
see also the Veteran's April 26, 1997 private treatment 
report of Dr. Katsman.  Crucially, the Veteran also noted a 
specific injury to his right shoulder when he fell at work in 
November 1998.  See the Veteran's December 15, 2000 private 
physical examination report.

In light of the Veteran's contradictory statements, the 
nature of his post-service employment, the presence of an 
intervening shoulder injury, his pertinently silent service 
treatment records, and the lack of any medical evidence 
linking his current shoulder disability, or his prior 
shoulder surgeries to his military service, the Board finds 
that the weight of credible evidence is against a finding of 
continuity of symptomatology.  Indeed, supporting medical 
evidence is required.  See Voerth, supra.  

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis as 
well.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a right shoulder disability.  Hickson elements 
(2) and (3) are not satisfied.

As the preponderance of the evidence is against the Veteran's 
shoulder claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Accordingly, the benefit 
sought on appeal is denied.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


